444 F.2d 102
Gibson J. PERCK, Petitioner-Appellant,v.C. Murray HENDERSON, Warden, Respondent-Appellee.
No. 30784 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
June 23, 1971.

Appeal from the United States District Court for the Eastern District of Louisiana; E. Gordon West, Chief Judge, 317 F.Supp. 29.
Gibson J. Perck, pro se.
Jack P. F. Gremillion, Atty. Gen., State of La., Baton Rouge, La., for respondent-appellee.
Before GEWIN, GOLDBERG, and DYER, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York, et al., 5 Cir. 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966